In an action to recover damages for malicious prosecution, false arrest and false imprisonment, plaintiff appeals from an order of the Supreme Court, Orange County, dated July 21, 1975, which granted the motion of defendant Town of Blooming Grove to dismiss the complaint as against it. Order affirmed, without costs or disbursements. Neither a police officer nor his employer is subject to a claim of malicious prosecution, false arrest or false imprisonment for executing a certificate of commitment which appears valid on its face. Neither a town nor its employees may be held liable for carrying out an erroneous judicial mandate where the court had jurisdiction over the party and the subject matter involved (cf. Szerlip v Finnegan, 77 Misc 2d 655, affd 47 AD2d 603). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.